Citation Nr: 1206172	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he began having respiratory problems in service after exposure to fumes in connection with an explosion and fire onboard ship and that his current chronic obstructive pulmonary disease (COPD) should be service connected.  

Service Treatment Records (STRs) show that the Veteran was treated for pneumonitis and bronchitis in October 1972 and that "[w]hile firing against enemy held positions near the Cua Viet River in the Republic of South Vietnam an explosion and subsquent fire ocurred in an eight inch gun turret aboard ship.  Burning powder cases caused the ship to be engulfed in corrosive fumes.  Prolonged or brief exposure to high concentrations of these fumes caused the above injury."  The Veteran was treated and returned to light duty.  

Post-service medical records do not provide clear evidence as to when COPD was first diagnosed.  The earliest pertinent record in the claims file is a March 1993 private chest X-ray report from St. Lucie Medical Center (HCA Medical Center of Port St. Lucie) which notes "mild accentuation of the basilar lung markings, most consistent with a relatively poor inspiration" and "evidence of prior granulomatous disease."  A November 1997 treatment report from Columbia Medical Center Port St. Lucie notes "history of chronic obstructive pulmonary disease secondary to chronic smoking."  A March 2010 VA treatment record notes that the Veteran has had a 1 1/2 pack per day smoking habit for 40 years.  

On May 2008 VA respiratory examination the examiner opined that COPD "is less likely as not (less than 50/50 probability) caused by or a result of pneumonitis in service."  The examiner explained that the Veteran "had no pulmonary sumptoms reported and physical exam was normal on separation physical.  This means his pneumonitis was transitory and had resolved.  His private medical records show he has tobacco abuse 1-2 pk/day for many years.  He has no available medical record about his respiratory symptoms since separation from service in 1972 to 1996 when he was hospitalized for pneumonia."  The examiner further explained that "[t]obacco abuse is the most common cause of chronic obstructive lung disease and this is most likely the cause of his COPD and not the pneumonitis in 1972.  

During his videoconference hearing, the Veteran testified that since his in-service injury he experiences respiratory symptoms which become pneumonia.  He also recalled that he was treated by Dr. L (a private physician) in Port St. Lucie, Florida, from 1975 for about 10 years.  The Veteran's representative indicated that the Veteran was treated at Longwood Regional Medical Ceneter from 1980 to 2000 (the Veteran's November 2010 Authorization and Consent to Release Information to VA for this facility identifies it as Lawnwood Regional Medical Center), St. Lucie Medical Center from 1975 to 2000 (the Veteran's November 2010 Authorization and Consent to Release Information to VA for this facility shows that the treatment was from 1980 to 2000), University Hospital from 1995 to 2000, and Cape Canaveral Hospital from 2002 to 2009.  Records from University Hospital have not been requested, Lawnwood (Longwood) Regional Medical Center and Cape Canaveral Hospital did not respond to a VA request for records, and the records from St. Lucie Medical Center appear incomplete (they are dated from March 1993 to 2007).  VA is therefore on notice of outstanding possibly pertinent records.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Those records must be secured.



Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of treatment he has received for his respiratory complaints, including COPD, since his discharge from active duty service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records (i.e., those not already associated with the claims folder) from the sources identified.  The RO should specifically secure for the record copies of the complete record of all treatment the Veteran has received from Dr. L in Port St. Lucie, Florida, as well as from Longwood/Lawnwood Regional Medical Ceneter, St. Lucie Medical Center, University Hospital, and Cape Canaveral Hospital.  If any provider does not respond to the RO's request, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are received.

2.  Following the above, and any further development deemed necessary (to include another VA respiratory examination if suggested by any records not yet considered by the RO), the RO should readjudicate this matter.  If it remains denied, the RO should issue an appropriate SSOC, afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


